DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108 122 031 A (HANGZHOU NATIONALCHIP SCIENCE & TECH CO LTD) 5 June 2018 (2018-06-05) cited in IDS filed on 04/27/2021 hereinafter Hangzhou.
Claim 1. A hardware accelerator for an artificial neural network (ANN) (Hangzhou Fig. 1, [0009] :"The purpose of the present invention is to provide a low-power neural network accelerator chip architecture"), comprising: a communication bus interface (Hangzhou fig. 1; [ 0039] : "bus 40") configured to receive a plurality of finetuned weights associated with the ANN, receive input data, and transmit output data (Hangzhou, all communication between CPU, memories (50,60,70 and 80) and neural network acceleration module 10 occurs via the bus.); a memory, coupled to the communication bus interface, configured to store the plurality of finetuned weights, the input data and the output data; (Hangzhou [0039]: "read-only memory module 50", "internal readable/writable random access memory 60", "external readable/writable random access memory 70" [0049] clarifies the external readable and writable random access memory 70 is configured to store non-cured portions of the neural network (i.e. finetuned weights) input and output results of the neural network acceleration module) a controller coupled to the communication bus interface and the memory (Hangzhou fig. 1 and [0045]: CPU 20) ; and at least one processing engine (PE), coupled to the memory and the controller (Hangzhou fig. 1; [0040] : neural network acceleration module 10), configured to receive the input data, execute an ANN model (Hangzhou [0040]: "The neural network acceleration module 10 is used to accelerate the neural network ... The weights are assigned to generic operations such as multiplication, addition, activation, pooling") using a plurality of fixed weights associated with the ANN and the plurality of finetuned weights, (Hangzhou [0047]: "the weight parameters and structural parameters of some or all of the neural networks are stored in the read-only storage module 50 to support the read-only storage module". As they are stored in ROM, they are fixed weights. 50"[0049]: "The weight parameters and structural parameters for storing the non-cured portions of the neural network", non-cured is to be interpreted as not fixed, i.e. finetuned) and generate the output data (Hangzhou [0043]: "After the calculation is completed, the result data is written into the internal readable and writable random access memory 60 and the external readable and writable random Memory 70"), where each finetuned weight corresponds to a fixed weight (Hangzhou [0028] and [0029] detail two methods for combining split parts of a single weight, in which the high and low division bits correspond to the fixed and finetuned weights, respectively, and are stored in read-only memory and readable and writable memory, respectively).Claim 11 essentially recites the same limitations as claim 1. Therefore, the rejection of claim 1 is applied to claim 11.Claims 2 and 12. The hardware accelerator of claim 1, where the memory is further configured to store the ANN model, the plurality of fixed weights and the plurality of finetuned weights. (Hangzhou, [0047]: "the weight parameters and structural parameters of some or all of the neural networks are stored in the read-only storage module 50" and [0049]: "The weight parameters and structural parameters for storing the non-cured portions of the neural network")Claims 3 and 13. The hardware accelerator of claim 2, where each finetuned weight replaces the corresponding fixed weight stored in the memory. (Hangzhou, In claim 3, no division is made between different memories. Therefore, the finetuned weight can also be seen as the result of the combination between what D1 calls the cured and non-cured weights as performed by neural network weight recovery module 14 ([0044]) which is further saved in memory by weight and data cache unit 12 ([0043]: "buffering the original weights"). Therefore, the combination can be seen as replacing the cured weights in the weight and data cache unit 12.)Claims 4 and 14. Hangzhou is silent about how to determine which weights are to be updated and which not. However, keeping a list of non-zero items instead of a list of items with many items equal to zero (i.e. a sparse list), is well-known in the art, and would be an obvious implementation choice for the person skilled in the art when trying to limit the amount of storage needed. Claims 5 and 15 are implicit in Hangzhou in the neural network acceleration module 10 executing the neural network, particularly the weight and data cache unit 12, [0043].
Allowable Subject Matter
Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:Claim 6, no prior art discloses alone or in combination “The hardware accelerator of claim 5, where the at least one PE includes a plurality of interconnected PEs, and each PE executes a portion of the ANN model using a portion of the plurality of fixed weights and a portion of the plurality of finetuned weights.
Claims 7-10 depend on allowable claim 6 and are therefore allowable for the same reasons as claim 6.Claim 16, no prior art discloses alone or in combination “The method of claim 15, where the at least one PE includes a plurality of interconnected PEs, and the method further comprises: at each PE, executing a portion of the ANN model using a portion of the plurality of fixed weights and a portion of the plurality of finetuned weights.”Claims 17-20 depend on allowable claim 6 and are therefore allowable for the same reasons as claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
US 6067536 A A neural network circuit for performing a processing of recognizing voices, images and the like comprises a weight memory for holding a lot of weight values (initial weight values) which correspond to a plurality of input terminals of each of a plurality of neurons forming a neural network and have been initially learned, and a difference value memory for storing difference values between the weight values of the weight memory and additionally learned weight values. The weight memory is formed by a ROM. The difference value memory is formed by a SRAM, for example. During operation of recognizing input data, the initial weight values of the weight memory and the difference values of the difference value memory are added together. The added weight values are used to calculate an output value of each neuron of an output layer. Accordingly, the initial weight values can be additionally learned at a high speed by existence of the difference value memory having a small capacity. Thus, new numerals, characters and the like can be recognized well without error.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        8/27/2022